Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Corrected Notice of Allowability is issued given that the original Notice of Allowability inadvertently omitted the claim number “claim 38” in the Examiner’s Amendment, which is corrected below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Saravitz on September 28, 2021.

The application has been amended as follows: 
	Claims 27 and 29 are cancelled as drawn to non-elected inventions.

	In claim 38, “, or produced using,” has been deleted.

The following is an examiner’s statement of reasons for allowance:  the claims are free of the prior art given that the prior art does not teach or suggest an expression cassette or vector comprising any of the nucleotide sequences set forth in the claims; and a plant or cell transformed with said cassette or vector, and a food product comprising said plant, tuber, leaf, or seed from said plant; and methods of enhancing the resistance of a plant to a plant disease caused by PVY, PVA or a potyvirus, and limiting plant disease in agricultural crop production.  Cernak et al (Breeding Science 58: 309-314, 2008 in IDS) teach the closest prior art of a Rysto  gene in potato associated with PVY resistance.  However, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662